PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/622,891
Filing Date: 14 Jun 2017
Appellant(s): Chloe Bernard



__________________
Amanda Prose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/16/2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/13/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues at Page 11 of the Appeal Brief “It is respectfully submitted that the Examiner has misunderstood the structure of the device disclosed in Tyers. The Examiner appears not to have noticed the dotted lines under the band 16 across the top of the horse’s head as shown in Figure 1 of Tyers. This part 16, referred to by the Examiner as the “central piece (16)” is actually an additional strap which sits over the bridle, the bridle being illustrated in broken lines. Tyers at pg. 4, the penultimate paragraph, states: “Referring now to Figure 1 there is shown an equestrian control aid 10 according to the present invention being used in conjunction with an article of headgear, which for the embodiment illustrated is a bridle 12 shown by a first set of broken lines”. The bridle is the part shown in broken lines, and the “control aid 10” of Tyers is the part shown in solid lines. In contrast, claim 1 recites a bridle headpiece configured for connection to a browband and the bridle headpiece has a first side piece and a second side piece wherein the first and second side pieces are connected by an articulated linkage. That is, the claims are directed to a bridle having the central piece and side pieces whereas Tyers teaches a bridle 12 and a headpiece 16 that comprises straps 18 which encircle an adjacent part of the bridle 12 to retain the headpiece 16 in position.”
It appears that the claims are broader than Appellant’s arguments. The Appellant points out the bridle of the reference to Tyers is disclosed by “the dotted lines under the band 16 across the top of the horse’s head”, however, it should be noted that the Appellant never positively recites a bridle as part of the claimed invention. The claims do not recite a bridle but are directed to a bridle headpiece in claim 1, a bridlery item in claim 8, and a kit of bridlery parts in claim 11. Thus, the Examiner has given the claims their broadest reasonable interpretation to define structure required by claims 1, 8 and 11, by the structure as shown in Figure 2 of the Tyers reference. 
Appellant argues “claims are directed to a bridle having the central piece and side pieces” (brief page 12, first paragraph).  Examiner notes that claim 1 requires a “bridle headpiece”, which the Examiner has interpreted as a headpiece with “bridle” as intended use.  Appellant has not positively claimed all parts of a “bridle”.  Appellant does positively claim a first and second “side piece”, however, the only claimed structure of “side piece” “is wrapped around a first portion of a first connecting element” in claims 1, 8, and 11.  The Examiner has applied broadest reasonable interpretation to “side piece”, and considers element 26 of Tyers an equivalent to the Appellant’s claimed “side piece”.   

Appellant argues on Pages 12-13 of the Appeal Brief “It should be understood that that the bridle of Tyers has a headpiece which is a single continuous strap extending over the top of the horse’s head — precisely the opposite of the claimed invention, and with no articulating elements whatsoever... 
The headpiece 16 is illustrated better in Figure 2, where a single-piece unarticulated band 16 can be seen. This is not a “central piece 16” as alleged by the Examiner.”
The Examiner contends that the headpiece as a whole is shown in figure 2, because figure 2 includes side pieces 26, and the articulated linkage (considered central piece 16 with two connecting elements 27).  Examiner has interpreted the “unarticulated band 16” as the “central piece” because it meets the claim limitations “first end of central piece is wrapped around a second portion of the first element” and “second end of central piece is wrapped around a second portion of the second element”.  Further, the claims fail to specify whether the headpiece is a continuous strap, thus the broadest reasonable interpretation of the claim language meets what is disclosed by the first articulated joint and the second articulated joint at both of the juncture of a first side piece 26 and a central piece 16 and the juncture of a second side piece 26 and the central piece 16. At each juncture, there is a degree of freedom of movement of the first side piece and second side piece, as claimed.  

Appellant argues on Page 14 of the Appeal Brief, “First, as discussed above, headpiece 16 is not configured for a bridle as claimed but moreover, the elements 26 are not “side pieces” and element 27 is not an articulated joint therefor. In Tyers, a roller 24 is rotatably mounted on a substantially U-shaped element 26, which is secured to a ring 27 at the end of the headpiece 16.” This U-shaped element is a not a side piece as claimed but is actually a “mounting element 26 [that] prevents the control rein 28 becoming disengaged from the guide 23.” (See Tyers, page 5, third full paragraph). Moreover, the ring 27 of Tyers does not have an arcuate length allowing for a degree of freedom of movement of the first side piece and second piece about a connection between each of the first side piece and second side piece and the articulated linkage, and wherein when in use the articulated linkage is above a connection point between the headpiece and said browband. This is in part because the headpiece 16 of Tyers is not a bridle 12 as claimed and does not connect to the browband.”
The Examiner once again notes that the claims fail to positively recite a bridle as part of the claimed invention. Contrary to Appellant’s arguments, the claims recite “a bridle headpiece for connection to a browband”; neither a  bridle nor a browband is required.
The Examiner further maintains that elements 26 define a first side piece and a second side piece, because they are positioned on opposing ends of the central piece 16 and positioned on opposing sides of the horse’s head, as shown in Figure 1 of Tyers. The shape of the side pieces meets the claim limitations of “wrapped around a first portion of a …connecting element”.  Thus, given the broadest reasonable interpretation of the term “side”, elements 26 define structure required by the claimed first side piece and second side piece.  Appellant seems to argue the “side pieces” must have the structure shown by parts 46 and 48 in Appellant’s Figure 2; however, the Appellant claims no such structure.

Appellant argues on Page 14 of the Appeal Brief, “The headpiece 16 of Tyers does not have any articulated joints within the bridle, in contrast to what is explicitly claimed. The joints referred to in Tyers are to allow attachment of a further control rein 28, and do not lie between the side pieces and the central piece as claimed. Tyers relates to helping control horses, not to aiding their comfort, and proposes a completely different arrangement to that which is claimed. The guide means 23 of Figure 1 could at first glance look like an articulated joint and may appears to be about the right place, but the structure of Tyers is completely different from what is claimed.”
Appellant’s arguments amount to different purposes between the claimed “bridle headpiece” and Tyers.  Appellant asserts Tyers is to control horses, while the claimed device is a bridle.  The Examiner agrees Tyers is used with reins, which controls horses and is usable with a bridle; The Examiner contends that Appellant does not claim a complete bridle, but only claims a component of a bridle.  In this case, Tyers discloses a structure matching the “bridle headpiece”, including the first articulated joint and the second articulated joint defined by the juncture of a first side piece 26 and a central piece 16 and the juncture of a second side piece 26 and the central piece 16, respectively. At each juncture, there is a degree of freedom of movement of the first side piece and second side piece, thus defining the articulated linkage, as claimed.

Appellant argues on Page 15 of the Appeal Brief “The control aid 10 that can be secured to a bridle 12 is simply put, not a bridle headpiece as claimed. Instead, the disclosure of Tyers is irrelevant to the claimed invention. The Examiner seems to have been misled by a prima facie case based on a visual resemblance, and reaching this conclusion guided by having the Applicant’s instant disclosure and claims in mind. Whereas actual review of the disclosure of Tyers shows that the structure disclosed in Tyers is simply different than what is claimed. Tyers is really directed to a headpiece that has rings that allow for reins to be passed therethrough, thus, allowing the rider to have more control over the horse. There are several different positions of rings, so there are several different ways the device of Tyers of works. However, most importantly, none of the arrangement of rings of Tyers are related to the claimed invention. Specifically, at FIG. 2 of Tyers, the device described is a headpiece of the control aid (a headstall with rings to feed reins through). As noted above, there is no articulated joint or linkage on the headpiece of Tyers. It is also noted that, turning to FIG. 6, the disclosure does not refer to a part of the headstall above the poll or browband, but instead referring to extensions that can be added to the reins. The Examiner is in error in rejecting the claims as being anticipated by Tyers.”
Appellant seems to argue the function of Tyers is different than the function of the claimed device.  The Examiner again notes that the broad language used by Appellant allows for broadest reasonable interpretation of structure that matches the structure claimed by Appellant.  Appellant has not apprised the Examiner of any structure lacking in the prior art of Tyers; Appellant seems to argue only intended function of the device.  Examiner notes that Appellant does not claim an entire bridle, appellant only claims an articulated linkage between two side pieces, and the joint connecting these parts.  Tyers meets the claimed structural limitations.
Appellant argues on Page 15 of the Appeal Brief “Moreover, because Tyers is directed to a control aid with a distinct function and structure from the claimed invention, the Examiner is in error in rejecting claim 1 over the disclosure of Tyers.”
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  While the Tyers reference may provide names for parts of the invention different from the names of parts of the Appellant’s invention, the structure of the claimed elements are, nonetheless, disclosed by Tyers.  A stated above, the Examiner maintains that the Appellant never positively recites a bridle as part of the claimed invention and the headpiece as shown in Figure 2 defines structure required by the bridle headpiece of claim 1, the headpiece of claim 8 and the kit of parts of claim 11.

Appellant argues on Page 15 of the Appeal Brief, “Referring to independent claim 8, Tyers does not teach either a bridlery item as discussed previously above nor wherein when the headpiece is used with a browband the articulated linkage is above a connection point between the headpiece and said browband. The control piece 10 and its headpiece 16 of Tyers are connected via straps 18 to a bridle, not to the browband.”
The Examiner maintains that the headpiece, as shown in Figure 2, having straps 18, is configured for connecting to a browband 12, as shown in Figure 1. The claims do not require a specific portion of the headpiece be directly affixed to any specific portion of the browband. Further, the Appellant does not positively claim a browband.  Thus, the headpiece being connected to the adjacent straps that lead to the browband, define the interconnection of all of the parts as shown in Figure 1.

Appellant argues on Pages 15-16 of the Appeal Brief, “Turning to claim 10, Tyers does not teach “the bridlery item ... having a sequence of: the first side piece, an articulated joint, a central piece, a further articulated joint, and the second side piece, the bridlery item further configured for connecting to the browband below the articulated joints, in use.” The elements 26 are not side pieces, these are simply U-shaped rings hanging off the ends of the headpiece 16 of the control aid 10 and moreover, the control piece 10 is not configured for connected to the browband below the articulated joints. Instead, the headpiece 16 is secured in position at straps 18 which are secured to a bridle 12 and at a position above the rings 27 and above the mounting elements 26 (which actually couple to control reins 28, not a browband). Claim 10 is not anticipated by Tyers and the Examiner is in error in alleging the same.”
The Examiner further maintains that elements 26 define a first side piece and a second side piece, because they are positioned on opposing ends of the central piece 16 and positioned on opposing sides of the horse’s head, as shown in Figure 1 of Tyers. The shape of the side pieces, as argued, is irrelevant since detailed structure of the side piece is not required in the claims. Appellant’s claims require “an end of the…side piece is wrapped around a first portion of a … connecting element”; Tyers discloses this structure.  Thus, given the broadest reasonable interpretation of the term “side”, elements 26 define structure required by the claimed first side piece and second side piece.

Appellant argues on Page 16 of the Appeal Brief, “Referring to claim 11, the Examiner refers to FIGS. 1 and 2 of Tyers and elements 16, 26 and 27. Most notably, the Examiner states that Tyers discloses “...the first and second side pieces being configured for connection to a browband (as shown in Fig. 1:12) via a first articulated joint (at 27) ... and a second articulated joint (at opposing element 27)...” This is simply wrong. This interpretation of Tyers is not supported by the Figures or the written description. First, in FIG. 1 at 12, this is a “bridle 12,” not a browband.”
The Examiner maintains that the strap designated with numeral “12” as shown in Figure 1 defines a browband, such that it is a band that crosses the forehead, in front of the horse’s ears.  
 
Appellant argues on Page 16 of the Appeal Brief, “Moreover, the “central piece 16” is not connected to the bridle 12 (let alone any browband) via the “articulated joints 27”. The “articulated joints 27” or rather, rings 27 specifically connect the “mounting elements 26” to the “central piece 16” and these “mounting elements 26” in Tyers do not connect to the bridle 12 of Tyers or to any browband (noting that Tyers does not even mention a browband anywhere in this disclosure). The mounting elements 26 support the roller 24 which support the control rein 28 that is inserted through the mounting element 26.”
Contrary to Appellant’s arguments, the claims do not recite “central piece connected to a bridle”. The claims fail to even positively recite a bridle or a browband as part of the claimed invention. The claims require the first and second side pieces each being configured for connection to a browband via a first articulated joint…and a second articulated joint. There is no requirement for the browband (or bridle) to be shown. The Examiner maintains that the structure of the first 26 and the second, opposing element 26, side pieces and the articulated joints at elements 27 define solid materials having openings for connection of a browband. Each of the elements 26, 27, as shown in Figure 1, already show straps, cords, and links are wrapped around, routed through and connected to each element 26 and 27. 

The Examiner relies on the response to arguments above and maintains the rejections of claims 1-11. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

Conferees:
/EMILY M MORGAN/Primary Examiner, Art Unit 3677   
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                                                                                                                                                                                                                             {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.